—In an action to recover damages for personal injuries, etc., the defendants Leisure Time Tours and Jay N. Pouncy, Jr., appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Schneier, J.), dated August 17, 2000, as denied their cross motion for summary judgment dismissing the complaint insofar as asserted by the plaintiff Gavin A. Crandon.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the cross motion is granted, and the complaint is dismissed in its entirety.
The defendants made a prima facie showing that the plaintiff Gavin A. Crandon did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). In opposition, Crandon submitted the affirmed medical report of Dr. Nathan Levin, which failed to state what, if any, objective tests were performed to determine the alleged restrictions in the range of motion of his lumbosacral spine (see, Monaco v Davenport, 277 AD2d 209; Lobo v Singh, 259 AD2d 523; Grossman v Wright, 268 AD2d 79, 85; Russell v City of Mount Vernon, 256 AD2d 454; Smith v Askew, 264 AD2d 834; Kauderer v Penta, 261 AD2d 365). Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.